SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

788
CA 14-02304
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


MORGAN RV PARK MANAGEMENT, LLC, MORGAN RV
PARK INVESTMENTS, LLC, ATLANTIC BLUEBERRY
HILL RV RESORT LLC, BLUE BERRY HILL RV LLC,
BUENA VISTA RV LLC, COLD BROOK LLC, CRYSTAL
LAKE RV RESORT, LLC, GRAND LAKE RV AND GOLF
RESORT LLC, MAYS LANDING RV RESORT, LLC,
MOUNTAIN PINES RV RESORT LLC, PINE ACRES RV
RESORT, LLC, ROUNDUP LLC, STONE BRIDGE LLC,
THREE LAKES RV PARK, LLC, BLUE BERRY HILL RV
SPE LLC, BUENA VISTA RV SPE LLC, COLD BROOK
SPE LLC, ROUNDUP SPE LLC, AND ROBERT MORGAN,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

COMM 2006-C8 RV PARK MASTER SPE, LLC,
DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


HERRICK FEINSTEIN LLP, NEW YORK CITY (JEFFREY I. WASSERMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

COLE, SCHOTZ, MEISEL, FORMAN & LEONARD, P.A., NEW YORK CITY (JOSEPH
BARBIERE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered November 6, 2014. The order granted the
motion of plaintiffs for a preliminary injunction and enjoined
defendant Comm 2006-C8 RV Park Master SPE, LLC, from drawing down a
certain letter of credit.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on May 12, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court